     Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


PATRICK J. MURRAY, a citizen of the State           )
of Delaware,                                        )
                                                    )
               Plaintiff                            )
v.                                                  )
                                                    )
JOHN C. CARNEY, in his official capacity            )
as Governor of Delaware,                            )      C.A. No.
                                                    )
               Defendant                            )

             COMPLAINT FOR INJUNTIVE AND DECLARATORY RELIEF

        Plaintiff, Patrick J. Murray, by and through his undersigned counsel, upon knowledge as

to himself and upon information and belief as to all other matters, alleges for his complaint as

follows:


                                NATURE OF THE ACTION

        1.     At 3:00p.m. on March 12, 2020 as the threat of the spread of COVID-19 loomed,

Defendant John Carney issued a DECLARATION OF A STATE OF EMERGENCY FOR THE

STATE OF DELAWARE DUE TO A PUBLIC HEALTH THREAT. (“Declaration”)

        2.     Within the Declaration, the Defendant stated that the State of Emergency would

continue until terminated as provided under State Law, namely Title 20, Chapter 31 of the

Delaware Code.

        3.     Over the course of the next sixty-four (64) days, the Defendant has renewed the

State of Emergency twice (from April 10, 2020 to May 8, 2020 and from May 8, 2020 to May 31,

2020) and has issued Seventeen Modifications, almost all of which provide further restrictions to

the citizens of Delaware.


                                               1
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 2 of 11 PageID #: 2




       4.      The result of all of the restrictions is that Delawareans are effectively under house

arrest with no real end in sight. In fact, Delawareans are being subjected to worse treatment than

those criminal defendants that are sentenced to house arrest because the criminal defendant knows

the date that the house arrest will end.

       5.      All Delawareans are being told is that restrictions are going to stay in place “until

terminated” or “until further notice” or “until the public health threat is eliminated.”

       6.      Delawareans are not free to go to the beaches and are not free to rent their beach

properties for income.



                                           THE PARTIES

       7.      Plaintiff Patrick J. Murray is a citizen of the State of Delaware owning real property

in Dewey Beach, Delaware at the Cove Condominiums, Unit 107, Dewey Beach, DE 19971.

       8.      Defendant John Carney is and was at all times relevant hereto the duly-elected

Governor of the State of Delaware and as such was responsible for the promulgation and

implementation of the policies, procedures, regulations and Declarations of and for the State of

Delaware.


                                 JURISDICTION AND VENUE

       9.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and 42 U.S.C. § 1983 because Plaintiff alleges a violation of his rights under the U.S. Constitution

and is seeking to prevent the Defendant from further interference with his federal rights.

       10.     Furthermore, this action involves an interpretation of the Fifth and Fourteenth

Amendment to the U.S. Constitution.




                                                  2
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 3 of 11 PageID #: 3




          11.   The Court may declare the legal rights and obligations of the parties in this action

pursuant to 28 U.S.C. §2201 because the action presents an actual controversy within the Court’s

jurisdiction.

          12.   Jurisdiction is also appropriate in this Court pursuant to 28 U.S.C. § 1343 (a)(3)-

(4) to redress the deprivation, under color of any State law, statute, ordinance, regulation, custom

or usage, of any right, privilege or immunity secured by the U.S. Constitution, and to secure

equitable or other relief under any Act of Congress providing for the protection of civil rights.

          13.   Venue is proper in this judicial district under 29 U.S.C. § 1391(b). The Defendant

is a resident of and/or performs his official duties in this district. In addition, all of the events

giving rise to the claims in this Complaint arose in this district.

          14.   There is a present and actual controversy between the parties.

          15.   The relief requested is authorized pursuant to 28 U.S.C. §§2201 and 2202

(declaratory judgment), 28 U.S.C. § 1651(a) (injunctive relief) and 42 U.S.C. §1988 (right to costs,

including attorneys’ fees).


                SUBSTANTIVE ALLEGATIONS AND CLAIMS FOR RELIEF

                                             COUNT 1:

          DEPRIVATION OF LIBERTY IN VIOLATION OF THE FOURTEENTH
                               AMENDMENT


          16.   Plaintiff incorporates by reference and re-alleges each and every allegation set for

in all preceding paragraphs as if fully set forth in all preceding paragraphs as if fully set forth

herein.

          17.   The Third Modification to the Declaration, states in relevant part: “Effective March

21, 2020 at 5:00p,m. E.D.T, all beaches as defined in 7 Del. C. §6802, whether privately or publicly

                                                   3
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 4 of 11 PageID #: 4




owned, including beach access points, shall be closed until after May 15, 2020, or the public health

threat of COVID-19 has been eliminated. This restriction shall not apply to persons using the

beaches for exercise or to walk their dogs, provided such persons follow the precautions

recommended by the CDC on COVID-19 including hand hygiene and social distancing, and

subject to additional closures at the discretion of local authorities.”

        18.     On May 14, 2020 the Governor issued the Seventeenth Modification to the

Declaration as follows: “Effective May 22, 2020, at 5:00p.m. E.D.T the Third Modification of the

Declaration of a State of Emergency closing all Delaware beaches is stricken and replaced with

the following: “1. Subject to closures or limitations declared at the discretion of local authorities,

Delawareans and non-Delawareans who have been in the state for at least fourteen (14) days are

permitted to use the Delaware beaches (which shall include public beaches, private beaches, state-

owned ocean beaches and bay beaches) provided that beachgoers maintain social distancing of at

least six (6) feet from any person outside their household while on the boardwalks or the beach.

Individuals over thirteen (13) years old must wear a cloth face covering complaint with the

Thirteenth Modification of the State of Emergency while on the boardwalk.”

        19.     Until yesterday, Plaintiff was not allowed to sit on the beach at all – he could

exercise or walk his dogs, subject to the discretion of local authorities. Curiously, this prohibition

apparently extended to private beaches, something over which Defendant should not have

jurisdiction.

        20.     As of yesterday, Delawareans and non-Delawareans are now allowed on the

beaches but must stay 6 feet apart.

        21.     Even as modified, these restrictions violate Plaintiff’s rights to life and liberty under

the Fourteenth Amendment. The Modification requires that members of different households must



                                                   4
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 5 of 11 PageID #: 5




remain (6) feet apart at all times. If Plaintiff and someone outside his household want to take the

risk of sitting closer than 6 feet on the beach they ought to be permitted to do so.

       22.     The ongoing excuse of not wanting to “overwhelm the hospitals” is unfounded as

Delaware hospitals are nowhere near capacity and should not be used as a basis for keeping people

apart any longer.

       23.     The Due Process Clause of the Fourteenth Amendment provides that ‘[n]o State

shall….deprive any person of life, liberty or property, without due process of law.”

       24.     While the Defendant would undoubtedly argue that preventing the spread of

COVID-19 is a compelling interest, U.S. Constitution jurisprudence tells us that even in the face

of a compelling interest any restriction must be by the least restrictive means.

       25.     When it became apparent that COVID-19 was in the United States and that there

was great probability that the spread of the virus would be widespread, Delawareans were told to

shelter in place because that was the only way to avoid the spread. At that same time it was

suggested that face coverings would not stop the spread – hence the shelter in place order.

       26.     Thirteen modifications later, face coverings become mandatory. This would seem

to negate the necessity of the shelter in place order because clearly the mandatory face covering

requirements suggest that face coverings must help stop the spread of the virus.

       27.     Assuming arguendo that the face coverings help avoid the spread of the virus, there

is no reason to further restrict citizens by requiring them to remain six (6) feet apart.

       28.     Furthermore, Delawareans have been inundated with information about COVID-

19 and are undoubtedly must more cognizant of social distancing and proper hygiene to avoid the

spread of COVID-19.




                                                  5
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 6 of 11 PageID #: 6




          29.   Plaintiff and other Delawareans should be freed from distancing restrictions from

people acquaintances and friends on the beach without governmental interference.

                                           COUNT 1I:

DEPRIVATION OF LIBERTY AND PROPERTY IN VIOLATION OF THE FIFTH AND
                    FOURTEENTH AMENDMENT


          30.   Plaintiff incorporates by reference and re-alleges each and every allegation set for

in all preceding paragraphs as if fully set forth in all preceding paragraphs as if fully set forth

herein.

          31.   The Tenth Modification to the Declaration states in relevant part: “Commercial

Lodging is hereby closed to leisure guests from the date of this Order until May 15, 2020 or the

public health threat of COVID-19 has been eliminated, whichever is later. As used herein,

Commercial Lodging shall include hotels, motels, inns, short-term accommodations, vacation

homes, or condo rentals (such as Airbnb, VRBO, Home Away or any other vacation or overnight

accommodation rental), and other lodgings providing overnight accommodation.”

          32.   To date, this modification has not been amended.

          33.   For owners of properties proximate to the Delaware beaches this restriction is a

death knell. For many owners, rental income from Memorial Day through Labor Day is necessary

to pay the mortgage on the property for the entire year.

          34.   Furthermore, for Delawareans that are unable to work because of the “shelter in

place” order, rental income from a beach property becomes even more essential.

          35.   Plaintiff, an owner of private property, alleges that these restrictions violate his

rights under the Fifth and Fourteenth Amendment to the U.S. Constitution as more fully explained

below.



                                                 6
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 7 of 11 PageID #: 7




         36.   As to the Fifth Amendment, the “Takings Clause” in relevant part states “nor shall

private property be taken for public use without just compensation.”

         37.   Plaintiff alleges that the government’s restriction on the use of his private property

(or nonuse as the case is here) is effectively a taking. It is for public use because the basis of the

order is a “public health crisis.” If Plaintiff is going to suffer a governmental taking, Plaintiff

should be compensated.

         38.   At this point, Plaintiff is not seeking compensation, but rather, is seeking a Court

Order that, without compensation, this taking runs afoul of his rights under the Fifth Amendment.

Plaintiff is seeking the use of his property as he deems appropriate in these difficult economic

times.

         39.   Plaintiff alleges further that the government’s restriction on short term rentals

violates his life, liberty and property rights under the Fourteenth Amendment because if he chooses

to rent his property out of necessity, he would be committing a criminal offense.               Each

Modification states “This Order has the force and effect of law. Any failure to comply with the

provisions contained in a Declaration of a State of Emergency or any modification to a Declaration

of this State of Emergency constitutes a criminal offense. 20 Del. C. §§ 3115(b); 3116(9); 3122;

3125.”

         40.   To put Plaintiff and other Delawareans in the position of committing a crime if they

rent their property on a short term basis is simply too much. The blanket ban is overbroad and

runs afoul of the U.S. Constitution.

         41.   Even if the Defendant could argue that there is a compelling state interest that

justifies the violation of constitutional rights, the government must use the least-restrictive means.




                                                  7
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 8 of 11 PageID #: 8




A blanket ban on commercial lodging and all short term rentals is not the least restrictive means

when it is possible for renters to adhere to social distancing or other recommendations of the CDC.

                              INJUNCTIVE RELIEF REQUEST

       Rule 65 of the Federal Rules of Civil Procedure allows the Court to issue a Temporary

Restraining Order without notice to the other party only if “(a) specific facts in an affidavit or a

verified complaint clearly show that immediate and irreparable injury, loss or damage will result

to the movant before the adverse party can be heard in opposition; and (B) the movant’s attorney

certifies in writing any efforts made to give notice and the reasons why it should not be required.

Fed R. Civ. P. 65(b)(1).

       The Supreme Court and the Third Circuit have recognized that a violation of constitutional

rights, even for a minimal period of time, can constitute irreparable injury. Norfolk Southern Corp.

v. Overly, 594 F. Supp. 514, 522 (1984) quoting Elrod v. Burns, 427 U.S. 347, 373 (1976).

       Plaintiff has signed an affidavit and undersigned counsel has certified in an affidavit why

no attempts were made to give notice to the Defendant that this action was being filed. Plaintiff

prays this Court will consider the economic consequences of the continued ban on short-term

rentals and issue a temporary restraining order that allows Delawareans to begin renting their

private property immediately.

       In Continental Group, Inc. v. Amoco Chemicals Corp, 614 F.2d 351 359 (3d. Cir. 1980)

the Third Circuit held that more than a risk of irreparable harm must be demonstrated.

       The requisite for injunctive relief has been characterized as a “clear showing of immediate

irreparable injury.” Ammond v. McGahn, 532 F.2d 325, 329 (3d. Cir. 1976). Memorial Day

weekend is seven (7) days away. If Delawareans cannot start using their properties as rental

properties immediately all hope of economically surviving this pandemic will be lost.



                                                 8
   Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 9 of 11 PageID #: 9




        In the alternative, if the Court does not believe that a temporary restraining order is

appropriate under the circumstances, Plaintiff respectfully requests that telephonic oral argument

be scheduled immediately so that both sides may be heard and the Court can determine if a

Preliminary Injunction is warranted.

        Plaintiff acknowledges that a preliminary injunction is an “extraordinary remedy never

awarded as a right.” Winter v. Nat. Res. Def. Council, Inc. 555 U.S. 7, 24 (2008). To prevail the

Plaintiff must prove (1) that they are likely to succeed on the merits of their claim, (2)that they are

likely to suffer irreparable harm in the absence of preliminary relief, (3) that the balance of equities

tips in their favor, and (4) that an injunction is in the public interest. Id.

        Plaintiff believes that he is likely to succeed on the merits because the Defendant’s orders

are overbroad and clearly violate his constitutional rights and the constitutional rights of

Delawareans.

        Time is of the essence and Delawareans and already suffering economically and are going

to suffer irreparable economic harm if the Court does not step in immediately.

        As to the balance of equities, it is possible for the Court to lift the restrictions and for people

to still adhere to CDC recommendations to avoid the spread of COVID-19. As a result, the balance

tips in the favor of Delawareans.

        Finally, Delawareans have an interest in being able to use their properties for income. As

previously stated, the Defendant’s blanket ban on short term lodging is unconstitutionally

overbroad. “‘Precision of regulation must be the touchstone in an area so closely touching our

most precious freedoms.’ If the State has open to it a less drastic way of satisfying its legitimate

interests, it may not choose a legislative scheme that broadly stifles the exercise of fundamental




                                                    9
  Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 10 of 11 PageID #: 10




personal liberties.” Elrod v. Burns, 427 U.S. 347, 363 (1976) quoting U.S. v. Robel, 389 U.S. 258

(1967).

                                       PRAYER FOR RELIEF

          In light of the foregoing, Plaintiff respectfully prays that this Court:

          A.     Issue a temporary restraining order enjoining the Defendant from restricting access

to beaches in any other way except requiring face coverings.

          B.     Issue a temporary restraining order enjoining the Defendant from blanket banning

short term rentals and commercial lodging.

          C.     Issue a permanent injunction enjoining the Defendant and future Governors from

restricting the use the private property for unspecified or indeterminate amounts of time.

          D.     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the Tenth modification to the Declaration violates the

Takings Clause.

          E.     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the Tenth modification to the Declaration violates the Due

Process Clause.

          F.     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, that the Seventeenth modification to the Declaration violates the

Due Process Clause.

          G.     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201, that a blanket ban of

the short term rentals of private property is outside the purview of the Governor’s authority.

          H.     Award reasonable attorneys’ fees and/or costs pursuant to 42 U.S.C. § 1988; and




                                                    10
  Case 1:20-cv-00657-MN Document 1 Filed 05/15/20 Page 11 of 11 PageID #: 11




       I.      Award such other relief available under the law that may be considered appropriate

under the circumstances, including other fees and costs of this action to the extent allowed by law.




                                                     LAW OFFICES OF MURRAY,
                                                     PHILLIPS & GAY

                                                     /s/ Julianne E. Murray
                                                     Julianne E. Murray, Esquire
                                                     Bar ID 5649
                                                     215 E. Market Street
                                                     Georgetown, DE 19947
                                                     (302) 855-9300
                                                     julie@murrayphillipslaw.com

                                                     Attorney for Plaintiff
Dated: May 15, 2020




                                                11
